                                                                                   T
                 IN THE UNITED STATES DISTRICT COURT                                   oiY.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA                           13 PH ^:07

                            SAVANNAH DIVISION
                                                                            ; l./i. lP GA.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                  V.                               4:19CR66


MICHAEL CRONK,

                 Defendant.




                                  ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised in the       parties' motions       have been       resolved    by

agreement.     Therefore,     a   hearing     in    this      case    is   deemed

unnecessary.     All motions are dismissed.



     SO ORDERED, this             day of July, 2019.



                                     aSTOPHER L. RAY
                                   UNITED STATES MAGISTRATE UUDGE
                                   SOUTHERN   DISTRICT OF GEORGIA
